Exhibit 10.6
Directors Compensation
Effective January 1, 2009, compensation for each non-employee director of the
Company is as follows:

  (i)  
$20,000 in cash;

  (ii)  
7,500 shares of restricted stock issued under our 2006 Health Grades Inc. Equity
Compensation Plan, with 50% vesting on each of the first two anniversaries of
the date of grant; and

  (iii)  
1,000 shares of restricted stock issued under our 2006 Health Grades Inc. Equity
Compensation Plan for serving as the Audit Committee Chairperson, with 50%
vesting on each of the first two anniversaries of the date of grant.

 

 